Title: General Orders, 8 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Sunday Augt 8th 1779.
          Parole Hamburgh—  C. Signs Halifax Laland.
        
        The brigadier of the day will receive from the other officers of the day in each division all remarkable occurences and report them at Head-Quarters after his tour of duty is finish’d[.] He is during this period to examine into the state, condition and manner of treating the prisoners in the Provost and obtain a return of them; Such as shall to him appear to be confined for crimes triable by regimental Courts Martial are to be sent to the Quarter-Guards of their respective regiments for that purpose with a writing specifying their crimes & the names of the Witnesses.
        Ensign James Murran of the 2nd Pennsylvania regiment is appointed Quarter-Master to the same, vice Lieutt Norton whose indisposition renders him incapable of doing that duty.
      